      Case 3:19-cv-02918-LC-EMT Document 21 Filed 07/10/20 Page 1 of 2



                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

DARWIN MICHAEL WILLIAMS,
    Plaintiff,

v.                                               Case No.: 3:19cv2918/LAC/EMT

ANDREW SAUL,
Commissioner of the Social
Security Administration,
      Defendant.
__________________________/
                                     ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated June 15, 2020 (ECF No. 19). The parties have

been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation, and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this order.

      2.     The Commissioner’s Motion to Dismiss or in the Alternative Motion
       Case 3:19-cv-02918-LC-EMT Document 21 Filed 07/10/20 Page 2 of 2



                                                                           Page 2 of 2

for Summary Judgment (ECF No. 12) is GRANTED.

       3.     The judgment will be entered accordingly and the clerk is directed to

close the file.

       DONE AND ORDERED this 10th day of July, 2020.



                                   s/L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv2918/LAC/EMT
